USCA4 Appeal: 20-7737    Doc: 10        Filed: 08/17/2021      Pg: 1 of 1


                                                                     FILED: August 17, 2021

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 20-7737
                                      (1:13-cr-00435-TDS-1)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              The court denies the petition for rehearing and rehearing en banc. No judge

        requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc.

              Entered at the direction of the panel: Chief Judge Gregory, Judge Agee, and

        Senior Judge Traxler.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk




                Case 1:13-cr-00435-TDS Document 282 Filed 08/17/21 Page 1 of 1
